DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
 An Interview was conducted on Friday, August 27, 2021 as required under the framework of the First Action Interview Program.   The interview was scheduled and conducted within the time limits dictated by the Program.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on December 27, 2009 and the IDS submitted on June 29, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim misspells the term “sensor” as “senor” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the dependent claim recites the limitation "the at least one additional respective position” in line 3.  The dependent claim also recites the limitation "the at least one additional image” in line 4.  There is insufficient antecedent basis for these limitations within the claim.  In light of the above, one in the art would not be on notice regarding the meets and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the dependent claim recites the limitation "the guided munition” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In light of the above, one in the art would not be on notice regarding the meets and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,606,165 to Chiou et al. (hereinafter “Chiou”).
	Regarding claim 1, Chiou teaches method comprising forming a first image of a scene through a static coded aperture (e.g., fig. 13, element 22; also see figs. 2 and 2A, element 4) onto a sensor (e.g., fig. 13, element 10; also see fig. 2, element 12) with the static coded aperture in a first position relative to the sensor  (e.g., claim 4)  shifting the coded aperture to a second position relative to the sensor (e.g., claim 4, “means for rotating the coded aperture between the first position and the second position”) forming a second image of the scene through the static coded aperture onto the sensor with the static coded aperture in the second position (e.g., claim 4), and forming a combined image by deconvolving (Chiou does not expressly employ the term “deconvolving”, but the principle of decoding  shown in figure 4 of Chiou clearly discloses that the decoded images are a deconvolved version of the multiple image of objects superimposed by the coded aperture on the detector. Consequently, Chiou relies on a form of deconvolution), the first and second images and combining data from the first and second images into the combined image (e.g., claim 4, “the signal processor being responsive to the first coded electrical signal and the second coded electrical signal and decoding the first coded electrical signal and the second coded electrical signal, the signal processor generating a image signal therefrom, the image signal being representative of an image of the source of non-focusable radiation”).  
Regarding claim 2, Chiou teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra; also see the 35 U.S.C. 112 rejection to claim 2, supra) including teaching the method further comprising shifting the coded static aperture to at least one additional position and forming at least one respective additional image with the coded static aperture in the at least one additional respective position, wherein forming the combined image includes deconvolving the at least one additional image and combining data from the first image and at least one additional image to form the combined image (see the 35 U.S.C. 102 rejection to claim 1, supra, the recited “one additional position” does not differ from “the second position”, with “the combined image” formed from the first image and the additional image). 
Regarding claim 3, Chiou teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the first and second images are formed without focusing light from the scene onto the sensor with traditional lensed optics (e.g., figs. 2 and 13, Chiou does not employ traditional lens optics; also see fig. 2). 
	Regarding claim 4, Chiou teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein shifting the coded aperture to the second position includes shifting the coded aperture in at least one direction in a plane parallel to the sensor (Chiou discloses shifting in a translational direction; e.g., fig. 2A; col. 11, lines 1-10; also see fig. 2).
Regarding claim 5, Chiou teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 4, supra) including teaching wherein shifting the coded aperture to the second position includes shifting the coded aperture in a translational direction (Chiou discloses shifting in a translational direction; e.g., fig. 2A; col. 11, lines 1-10). 
Regarding claim 6, Chiou teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection to claim 4, supra) including teaching wherein shifting the coded aperture to the second 5position includes shifting the coded aperture in a rotational direction (Chiou discloses shifting in a rotational direction; e.g., fig. 13). 
Regarding claim 8, Chiou teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the combined image is a more accurate representation of the scene than either of the first and second images (col. 2, lines 14-32; col, 3, lines 51-62; col. 6, lines 44-49). 
Regarding claim 9, Chiou teaches a system comprising a sensor configured to produce image data from images formed on the sensor a sensor (e.g., fig. 13, element 10; also see fig. 2, element 12), a static coded aperture (e.g., fig. 13, element 22; also see figs. 2 and 2A, element 4), an actuator configured to move the static coded aperture relative to the sensor (e.g., claim 4, “means for rotating the coded aperture between the first position and the second position”; also see figs. 2A and 13)  and a controller in operable communication with the sensor and the actuator (e.g., fig. 13, element 14; col. 15, lines 10-41; fig. 2) configured to control the sensor and movement of the static coded aperture to: form a first image on the sensor with the static coded aperture in a first position relative to the sensor (e.g., claim 4; col. 15, lines 42-53), shift the static the signal processor being responsive to the first coded electrical signal and the second coded electrical signal and decoding the first coded electrical signal and the second coded electrical signal, the signal processor generating a image signal therefrom, the image signal being representative of an image of the source of non-focusable radiation”).  
Regarding claim 12, Chiou teaches all of the limitations of claim 12 (see the 35 U.S.C. 102 rejection to claim 9, supra) including teaching wherein there is an optical path from the scene to the sensor through the static coded aperture, wherein the optical path is free of lens optics  (e.g., figs. 2 and 13, Chiou does not employ traditional lens optics; also see fig. 2). 
Regarding claim 13, Chiou teaches all of the limitations of claim 13 (see the 35 U.S.C. 102 rejection to claim 9, supra) including teaching the system further comprising a housing, wherein the sensor is mounted to the housing, and wherein the actuator mounts the static coded aperture to the housing (e.g., figs. 1 and 2A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of U.S. Patent Publication No. 2016/0276129 to Stevens et al. (hereinafter “Stevens”).
Regarding claim 7, Chiou teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 4, supra) except for being found by the Examiner to expressly disclose wherein shifting the coded aperture to the second position includes shifting the coded aperture in a translational direction and in a rotational direction. The Examiner notes that Chiou does teach the concept of shifting the coded aperture in a rotational direction (e.g., fig. 13).
Nevertheless, Stevens teach the concept of using a piezoelectric element  with a coded aperture and to displace that coded mask across multiple axis (figs. 7A-7E).  In light of this teaching, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the concept/ability to move across multiple axis (e.g., laterally and rotationally, laterally then rotationally, etc.) in order to not only maximize the possible range of motion available, but to also allow for movement with extreme accuracy afforded by piezoelectric elements (the Examiner notes that Applicant’s specification does not teach or disclose any new/novel type of piezoelectric element).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10, Chiou teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection to claim 9, supra) except for being found by the Examiner to expressly disclose wherein the actuator includes piezoelectric elements connected to the static coded aperture to move the static coded aperture translationally relative to the sensor. 
Nevertheless, Stevens teach the concept of using a piezoelectric element with a coded aperture to displace that coded mask across multiple axis (figs. 7A-7E).  In light of this teaching, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the piezoelectric element as taught by Stevens with the system as taught by Chiou, resulting in the claimed configuration and functionality, in order to allow for movement across multiple axis (e.g., laterally and rotationally, laterally then rotationally, etc.) so as to not only maximize the possible range of motion available, but to also allow for movement with extreme accuracy afforded by piezoelectric elements (the Examiner notes that Applicant’s specification does not teach or disclose any new/novel type of piezoelectric element).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Chiou teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection to claim 10, supra) including teaching wherein the actuator includes piezoelectric elements connected to the static coded aperture to move the . 

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of U.S. Patent Publication No. 2019/0063875 to  Ell.
Regarding claim 14, Chiou teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection to claim 13, supra) except for being found by the Examiner to expressly disclose wherein the housing is a component of a guided munition.
Nevertheless, Ell teaches employing coded aperture imaging housed as a component of guided munitions ([0010], [0015-18]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Ell with the method and system as taught by Chiou, resulting in the recited configuration, as a way to provide a smaller/lighter imaging system by eliminating the need/use of heavier/bulkier lens stacks.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Chiou teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection to claim 13, supra) except for being found by the Examiner to expressly disclose the system further comprising the guided munition mounted to the housing. 
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697